DETAILED ACTION
This is in response to applicant's communication filed on 11/30/2021, wherein:
Claim 21-40 are pending.
Claim 21-40 are new.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 21-22, 24-25, 27, and 34-39 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20160092720 A1) in view of Kim et al. (US 20180012007 A1).

Regarding claim 21, Lee discloses an apparatus comprising: at least one memory (Fig. 1 – storage unit 120); instructions (Fig. 6); and processor circuitry to execute the instructions (Fig. 1 – controller 160) to: 
detect a state of an eye of a user within a field of view of a first camera based on image data associated with the first camera (Fig. 6 step 611-613 and ¶0090 – “the controller 160 determines whether the iris image exists in the iris recognition area at step 611, and may decide whether the iris image exists in the iris recognition area at step 613” by field of view of the first camera as indicated in Fig. 6 step 607-609 and ¶0075-0076) and ; 
when the state of the eye corresponds to an open state, cause a second camera (Fig. 1 – iris recognition camera 151) to capture an image of the eye (Fig. 6 step 611-613 and ¶0090 – “When the iris image exists in the iris recognition area”); perform an identification process on the image (Fig. 6 step 615 and ¶0090 – “When the iris image exists in the iris recognition area, the controller 160 obtains iris image information from the iris recognition camera at step 615. The controller 160 performs the iris recognition based on the obtained iris image information at step 617”); and 
However, the reference is silent on details about in response to identification of the eye as associated with an authorized user, provide access to a user device.
Kim discloses in response to identification of the eye as associated with an authorized user, provide access to a user device (abstract and ¶0142 – “Accordingly, when the iris authentication is successful, the electronic device 101 may execute functions such as unlocking”).
Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed the invention, to modify the invention of Lee to incorporate iris authentication for unlocking device from Kim because doing so would make of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to improve user experience.

Regarding claim 22, the combined teaching of Lee and Kim discloses the apparatus of claim 21, wherein the first camera is a red-green-blue camera (Kim – Fig. 4B disclose front camera 430)  and the second camera is an infrared camera (Kim – Fig. 4B disclose infrared camera 420).

Regarding claim 24, the combined teaching of Lee and Kim discloses the apparatus of claim 21, wherein the processor circuitry is to detect that the eye is within a field of view of the second camera (Lee – Fig. 6 step 611 and ¶0090 – “the controller 160 determines whether the iris image exists in the iris recognition area at step 611, and may decide whether the iris image exists in the iris recognition area at step 613”), the field of view of the second camera narrower than the field of view of the first camera (Lee - Fig. 5A-5B and 0067 – “The iris recognition camera 151, according to an embodiment of the present invention, may have a smaller angle of view than the regular camera 153 so as to obtain more information of the iris area”).

Regarding claim 25, the combined teaching of Lee and Kim discloses the apparatus of claim 21, wherein the processor circuitry is to provide access to the user device by causing the user device to move from a locked state to an unlocked state (Kim - abstract and ¶0142 – “Accordingly, when the iris authentication is successful, the electronic device 101 may execute functions such as unlocking”), the combined teaching is obvious for the same reason as indicated in claim 21.

Regarding claim 27, the combined teaching of Lee and Kim discloses the apparatus of claim 21, wherein the processor circuitry is to perform the identification process by performing iris recognition (Lee - Fig. 6 step 615 and ¶0090 – “When the iris image exists in the iris recognition area, the controller 160 obtains iris image information from the iris recognition camera at step 615. The controller 160 performs the iris recognition based on the obtained iris image information at step 617”).

Regarding claim 34, Lee discloses a system comprising: a first camera (Fig. 1 – regular camera 153) to output first image data including an image of a face of a user (¶0046 – “The regular camera 153 controls the image sensor under the control of the controller 160 to display a captured subject as a preview image. The preview image is an image that includes a whole or a part of a user's face”); a second camera (Fig. 1 – iris recognition camera 151); and processor circuitry to: 
detect at least one of a position of an eye of the user relative to a field of view of the second camera or a state of the eye based on the first image data (Fig. 6 step 611-613 and ¶0090 – “the controller 160 determines whether the iris image exists in the iris recognition area at step 611, and may decide whether the iris image exists in the iris recognition area at step 613” by field of view of the first camera as indicated in Fig. 6 step 607-609 and ¶0075-0076); 
in response to the detection of the position or the state of the eye, cause the second camera (Fig. 1 – iris recognition camera 151) to output second image data, the second image data including an image of the eye (Fig. 6 step 615 and ¶0090 – “When the iris image exists in the iris recognition area, the controller 160 obtains iris image information from the iris recognition camera at step 615. The controller 160 performs the iris recognition based on the obtained iris image information at step 617”); 
identify the user based on the second image data (Fig. 6 step 615 and ¶0090 – “When the iris image exists in the iris recognition area, the controller 160 obtains iris image information from the iris recognition camera at step 615. The controller 160 performs the iris recognition based on the obtained iris image information at step 617”).
However, the reference is silent on details about instructing a user device to unlock in response to the identification of the user.
Kim discloses instructing a user device to unlock in response to the identification of the user (abstract and ¶0142 – “Accordingly, when the iris authentication is successful, the electronic device 101 may execute functions such as unlocking”).
Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed the invention, to modify the invention of Lee to incorporate iris authentication for unlocking device from Kim because doing so would make of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to improve user experience.

Regarding claim 35, the combined teaching of Lee and Kim discloses the system of claim 34, wherein the first camera includes a red-green-blue camera (Kim – Fig. 4B disclose front camera 430)  and the second camera is an infrared camera (Kim – Fig. 4B disclose infrared camera 420).

Regarding claim 36, the combined teaching of Lee and Kim discloses the system of claim 34, wherein the processor circuitry is to identify the user by performing iris recognition based on the second image data (Lee - Fig. 6 step 615 and ¶0090 – “When the iris image exists in the iris recognition area, the controller 160 obtains iris image information from the iris recognition camera at step 615. The controller 160 performs the iris recognition based on the obtained iris image information at step 617”).

Regarding claim 37, the combined teaching of Lee and Kim discloses the system of claim 34, further including a display, the display associated with the user device or a second user device, the processor circuitry to cause a graphic to be presented via the display, the graphic representative of a field of view of the second camera (Lee - Fig. 6 step 609 and ¶0076 – “the controller 160 displays an iris recognition area corresponding to the iris recognition camera 151 in the preview image at step 609. The controller 160 controls the display unit 131 to separately display the iris recognition area from an area excluding the iris recognition area”).

Regarding claim 38, the combined teaching of Lee and Kim discloses the system of claim 37, wherein the processor circuitry is to cause the graphic to be presented with the image of the face of the user (Lee - ¶0078 – “The preview image is an image displaying a whole of a face area including the iris area, or an image displaying a part of a face area including the iris area”).

Regarding claim 39, the combined teaching of Lee and Kim discloses the system of claim 34, wherein the processor circuitry is to cause the second camera to output the second image data in response to detecting that the eye is in an open state (Lee - Fig. 6 step 615 and ¶0090 – “When the iris image exists in the iris recognition area, the controller 160 obtains iris image information from the iris recognition camera at step 615. The controller 160 performs the iris recognition based on the obtained iris image information at step 617”).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20160092720 A1) in view of Kim et al. (US 20180012007 A1) and Kamimura et al. (US 20140055342 A1).

Regarding claim 23, the combined teaching of Lee and Kim discloses the apparatus of claim 21, however, silent on further details about wherein the processor circuitry is to detect that a face of the user is in the field of view of the first camera and, in response to the detection of the face in the field of view, determine whether the eye is within the field of view of the first camera.
Kamimura discloses wherein the processor circuitry is to detect that a face of the user is in the field of view of the first camera and, in response to the detection of the face in the field of view, determine whether the eye is within the field of view of the first camera (Fig. 7 step S102-S104 and ¶0080-0081).
Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed the invention, to modify the invention of Lee and Kim to incorporate face and eye detection from Kamimura because doing so apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to ensure detection of eye before authentication.

Claim 26 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20160092720 A1) in view of Kim et al. (US 20180012007 A1) and Tsou et al. (US 20150186720 A1).

Regarding claim 26, the combined teaching of Lee and Kim discloses the apparatus of claim 21, however, silent on details about wherein the processor circuitry is to detect the state of the eye based on blink detection.
Tsou discloses wherein the processor circuitry is to detect the state of the eye based on blink detection (abstract and Fig. 3).
Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed the invention, to modify the invention of Lee and Kim to incorporate blink detection from Tsou because doing so would make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to perform authentication using blink detection.

Regarding claim 40, the combined teaching of Lee and Kim discloses the system of claim 34, however, silent on details of claim 40.
Tsou discloses wherein the processor circuitry is to detect the state of the eye based on one or more of blink detection or face component detection (abstract and Fig. 3).
Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed the invention, to modify the invention of Lee and Kim to incorporate blink detection from Tsou because doing so would make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to perform authentication using blink detection.

Claim 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura et al. (US 20140055342 A1) in view of Lee et al. (US 20160092720 A1) and Kim et al. (US 20180012007 A1).

Regarding claim 28, Kamimura discloses at least one memory comprising instructions (Fig. 1 – storage unit 8 and ¶0041 –“ The storage unit 8 stores the gaze detection computer program and various application programs to be executed on the control unit 9 and various kinds of data for the execution of the programs”) that, when executed, cause at least one processor to at least: 
detect a face of a user within a field of view of a first camera (Fig. 7 – S102 and ¶0080 – “The face detection unit 21 in the control unit 9 detects the face region containing the face on the wide-angle image (step S102)”); 
in response to the detection of the face of the user within the field of view of the first camera, detect an eye of the user within a field of view of a second camera, the field of view of the second camera narrower than the field of view of the first camera (Fig. 7 step S103-S105 - ¶0081 – 0083 -“when the face region has been successfully detected (Yes in step S103), the face detection unit 21 passes…. the coordinate conversion unit 23 identifies the enlarged eye peripheral region on the narrow-angle image that corresponds to the eye peripheral region detected on the wide-angle image (step S105)).
However, the reference is silent on details about cause the second camera to capture an image of an iris of the eye; authenticate the user based on the image; and in response to the authentication, provide access to a user device.
Lee discloses cause the second camera to capture an image of an iris of the eye; authenticate the user based on the image (Fig. 6 step 615 and ¶0090 – “When the iris image exists in the iris recognition area, the controller 160 obtains iris image information from the iris recognition camera at step 615. The controller 160 performs the iris recognition based on the obtained iris image information at step 617”).
Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed the invention, to modify the invention of Kamimura to incorporate iris image captured by iris recognition camera from Lee  because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to obtain iris image after confirming iris detected.
However, the reference is silent on details about in response to the authentication, provide access to a user device.
Kim discloses in response to identification of the eye as associated with an authorized user, provide access to a user device (abstract and ¶0142 – “Accordingly, when the iris authentication is successful, the electronic device 101 may execute functions such as unlocking”).
Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed the invention, to modify the invention of Kamimura and Lee to incorporate iris authentication for unlocking device from Kim because doing so would make of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to improve user experience.

Regarding claim 29, the combined teaching of Kamimura, Lee, and Kim discloses the at least one memory of claim 28, wherein the image is a first image and the instructions, when executed, cause the at least one processor to detect that the face of the user is within the field of view of the first camera based on a second image captured by the first camera (Kamimura - Fig. 7 step S102-S103 and ¶0080 – “The face detection unit 21 in the control unit 9 detects the face region containing the face on the wide-angle image (step S102). The face detection unit 21 determines whether the face region has been detected successfully or not (step S103)”).

Regarding claim 30, the combined teaching of Kamimura, Lee, and Kim discloses the at least one memory of claim 28, wherein the instructions, when executed, cause the at least one processor to cause an indication to be presented via a display of the user device or a second user device, the indication indicative of a position of the eye within the field of view of the second camera (Lee - Fig. 6 step 609 and ¶0076 – “the controller 160 displays an iris recognition area corresponding to the iris recognition camera 151 in the preview image at step 609. The controller 160 controls the display unit 131 to separately display the iris recognition area from an area excluding the iris recognition area”), the combined teaching would be obvious for the same reason presented in claim 28.

Regarding claim 31, the combined teaching of Kamimura, Lee, and Kim discloses the at least one memory of claim 30, wherein the indication includes a graphic defining an area of the field of view of the second camera (Lee - Fig. 6 step 609 and ¶0076 – “the controller 160 displays an iris recognition area corresponding to the iris recognition camera 151 in the preview image at step 609. The controller 160 controls the display unit 131 to separately display the iris recognition area from an area excluding the iris recognition area”), the combined teaching would be obvious for the same reason presented in claim 28.

Regarding claim 32, the combined teaching of Kamimura, Lee, and Kim discloses the at least one memory of claim 30, wherein the image is a first image and wherein the instructions, when executed, cause the at least one processor to cause the indication to be presented with a second image of the face of the user, the second image captured by the first camera (Kim - Fig. 7 and ¶0108 – “In FIG. 7, the case in which information for guiding the photographing position to be adjusted is displayed in the form of the directional indicator 700 or the guide line 710 is illustrated, but in order to guide the position where the eye should be located, guidance information may be displayed in various forms such as a guide message”). 

Regarding claim 33, the combined teaching of Kamimura, Lee, and Kim discloses the at least one memory of claim 28, wherein the instructions, when executed, cause the at least one processor to provide access to the user device by causing the user device to move from a locked state to an unlocked state (Kim - abstract and ¶0142 – “Accordingly, when the iris authentication is successful, the electronic device 101 may execute functions such as unlocking”), the combined teaching is obvious for the same reason as indicated in claim 21.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643